Citation Nr: 0416711	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a rotator cuff tear of the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1985, with unverified prior service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the left shoulder as the result of a VA 
examination in August 1998 and assigned an evaluation of 20 
percent for residuals of a left shoulder rotator cuff tear.  
The veteran has appealed the rating assigned by the RO.

In a statement dated in April 2004, the veteran's 
representative raised a claim of entitlement to a total 
disability evaluation under 38 C.F.R. § 4.30 for 
convalescence after the veteran's left shoulder surgery in 
January 2000.  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

The veteran was scheduled for VA examinations on August 29, 
1998, for evaluation of his service-connected spinal 
disability.  The veteran reports that, during the 
examination, the examiner pulled the veteran shoulders 
forward and he heard a crunching sound and he injured his 
left shoulder and indicates he was told he had a strained 
muscle.  Records reflect that X-rays taken that date revealed 
arthritis findings of the left shoulder without evidence of 
recent fracture or dislocation.  

The veteran asserted a claim for compensation for additional 
disability of the left shoulder as a result of the VA 
examination under 38 U.S.C.A. § 1151.  

In the veteran's case, a private report of magnetic resonance 
imaging (MRI) of his left shoulder in August 1999 showed 
severe rotator cuff atrophy with chronic tearing of the 
supraspinatus and infraspinatus tendons and acromioclavicular 
(AC) joint changes.  The rotator cuff tear was surgically 
repaired by a private physician in January 2000.

The veteran underwent a VA joints examination in December 
1998, at which he complained of left shoulder pain since the 
VA examination in August 1998.  On examination, the veteran 
had full range of motion of the left shoulder.  There was 
significant crepitance on internal rotation.  He had a 
positive impingement sign but no AC joint tenderness.  X-rays 
showed degenerative changes at the AC joint.

At a VA examination in July 1999, it was noted that the 
veteran was right hand dominant.  The examiner thought that 
the veteran's rotator cuff atrophy, which was essentially in 
the supraspinatus and infraspinatus, was the result of a 
rotator cuff tear versus a suprascapular nerve impingement 
from a glenoid cyst.  He recommended an MRI, which, when 
performed in August 1999, did not show a glenoid cyst.

A private physician evaluated the veteran's left shoulder 
prior to his January 2000 surgery and noted tenderness, 
especially at the greater tuberosity region.  There was also 
slight tenderness with a little crepitance over the AC joint.  
The veteran could not abduct the left shoulder much beyond 60 
to 80 degrees.  The January 2000 operative report indicated 
that, in addition to repair of the anterior left rotator 
cuff, an inferior acromionectomy was performed.

An office note of the private physician in April 2000 
indicated that the veteran stated that he was doing well with 
his left shoulder and had occasional "cramping" of the left 
biceps, for which therapy had helped.

At a VA examination in March 2003, the veteran's history of 
an injury to the left shoulder and surgery was noted.  The 
veteran complained of pain when he reached out with the left 
arm or lifted his left arm.  He described the pain as 
moderate.  He had no pain when his left shoulder was at rest.  
Examination of the left shoulder showed a rupture of the 
biceps muscle.  Forward flexion of the left shoulder was to 
120 degrees.  Abduction was to 110 degrees.  External 
rotation was to 80 degrees, and internal rotation was to 45 
degrees.  The veteran had pain at the end of the flexion, 
abduction, and internal rotation motions.  The pertinent 
diagnosis was left shoulder injury, operated.

The Board notes that the report of the VA examination in 
March 2003 did not include a finding as to whether the 
current impairment of the veteran's left shoulder is residual 
disability attributable to the injury sustained during the 
August 1998 VA examination.  The Board finds that, in order 
to properly evaluate the current additional disability of the 
veteran's left shoulder attributable to the injury which he 
sustained during the August 1998 examination, another VA 
examination is necessary.  In particular, findings and 
conclusions relative to whether the veteran has current 
impairment of the left rotator cuff and/or left biceps muscle 
residual to the August 1998 examination injury, and, whether 
any nerve impingement in the left shoulder region is a 
residual of the August 1998 VA examination injury.  See 
38 C.F.R. § 3.159(c)(4).

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should arrange for the veteran 
to be examined by a physician or 
physicians with the training and 
expertise to conduct orthopedic and 
neurological examinations.  The examining 
physician(s) must review the pertinent 
medical evidence in the claims file.  The 
examiner(s) should respond to the 
following questions:
(a) Does the veteran currently have 
residual disability of the left rotator 
cuff and/or the left biceps muscle, and, 
if so, is it more likely than not or less 
likely than not that such is/are related 
to the injury which he sustained during a 
VA examination in August 1998?

(b) Does the veteran currently have 
neurological deficit in the left shoulder 
region, to include any impingement?  If 
so, the examiner(s) should identify the 
nerve involved, and the severity of any 
identified impairment and then state 
whether it is more likely than not or 
less likely than not that such is related 
to the injury which he sustained during a 
VA examination in August 1998?

(c) What current limitation of motion, 
pain, and weakness of the left shoulder, 
if any, does the veteran have that is 
related to the injury which he sustained 
during the VA examination in August 1998?  
What other signs and symptoms of left 
shoulder impairment, if any, does the 
veteran currently have that are related 
to the injury which he sustained during 
the VA examination in August 1998?    

A rationale should be provided for all 
opinions expressed by the examiner(s).

2.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and its 
implementing regulations, consistent with 
all governing legal authority.  

3.  Then, the RO should readjudicate the 
claim based on consideration of the 
entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


